Citation Nr: 0613645	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  03-17 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from June 1, 1959 
to November 25, 1962, and from November 26, 1962 to January 
19, 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of diabetes mellitus, 
type II.

2.  The veteran did not have active military service in the 
Republic of Vietnam within the meaning of controlling 
regulations.

3.  There is no competent medical evidence that relates the 
veteran's current diabetes mellitus, type II, to his active 
military service or to any incident therein.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by active military service, and it may not be presumed to 
have been so incurred, to include as due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for diabetes mellitus, type II, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Post-remand, a May 
2004 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the veteran 
was not afforded a VA examination, none was required, 
because, as will be discussed below, the evidence of record 
does not establish any inservice event or otherwise indicate 
that the veteran's diabetes mellitus is related to active 
military service.  38 C.F.R. § 3.159(c)(4).  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that the Appeals Management Center complied 
with the April 2004 remand by requesting that the veteran 
identify medical treatment sources beginning immediately 
post-service discharge and by requesting additional 
information regarding the veteran's service from the U.S. Air 
Force Personnel Center (USAFPC) and the U.S. Armed Services 
Center for Unit Records Research (USACURR).  The veteran did 
not identify any additional information.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is 
not a one-way street and the veteran cannot passively wait 
for help where he may or should have information that is 
essential in obtaining evidence).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Generally, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, diabetes mellitus, type II, may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for, among other 
diseases, diabetes mellitus, type II.  38 C.F.R. §§ 3.307, 
3.309.  The governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  "[S]ervice in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  
38 C.F.R. § 3.307(a)(6)(iii). 

The veteran contends, in multiple statements to VA, that he 
served in Vietnam.  The veteran states that in late October 
or November 1965, he took leave to go home to the United 
States.  He paid his own way back to Tokyo, caught a "hop" 
to Guam, and flew to Danang, Vietnam.  Once in Danang, the 
veteran contends that he was instructed to guard an aircraft 
while it was loaded.  He did so for 6 to 8 hours.  After the 
aircraft was loaded, the veteran boarded and returned to 
Clark Air Force Base in the Philippines.  The veteran also 
contends that he was exposed to Agent Orange while welding 
tanks.

Service personnel records reflect foreign service at Clark 
Air Force Base in the Philippines.  No other foreign service 
is noted.  The veteran's military occupational specialty was 
metals processing specialist.

The USACURR, now the U.S. Army and Joint Services Records 
Research Center (JSRRC), informed VA that it could not 
document or verify if the veteran visited, stepped foot in, 
or served in the Republic of Vietnam.  JSRRC noted that unit 
histories do not mention the arrival or departure of 
individual unit members.  The USAFPC informed VA that it had 
no records for the veteran.

Service medical records, including service entrance and 
service discharge examinations, are negative for diabetes 
mellitus, type II, diagnosis or treatment.

Private medical records from March 1995 through April 2000 
reflect a diagnosis of diabetes mellitus, type II.  The 
earliest diagnosis was March 1995.  VA outpatient medical 
records from August 2000 through April 2001 confirm the 
diagnosis.  Several VA progress notes indicate that diabetes 
mellitus was diagnosed in 1992.

The Board finds that the evidence of record does not support 
a finding that the veteran had service in Vietnam.  The 
veteran's service personnel records do not show that the 
veteran served in Vietnam.  Other than his statements, the 
veteran did not submit any evidence in support of his 
assertion that he served in Vietnam for one day.  
Accordingly, presumptive service connection for diabetes 
mellitus is not warranted.

Notwithstanding the foregoing, the veteran may still 
establish service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 
(1999).  The preponderance of the evidence, however, is also 
against a claim for direct service connection.  Service 
personnel records indicate the veteran was a metals 
processing specialist.  There are no diagnoses or treatment 
of diabetes mellitus, type II, during service, and no 
diagnosis within one year of service discharge.  Diabetes 
mellitus, type II, was first diagnosed in either 1992 or 
1995, over twenty years after service discharge.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  The medical evidence of record does not 
show that that the diabetes mellitus is otherwise related to 
active military service.  Therefore, direct service 
connection for diabetes mellitus, type II, is not warranted.

Because the evidence of record shows that the veteran did not 
have service in the Republic of Vietnam, there is no evidence 
of diabetes mellitus in service or within one year subsequent 
to service, and there is no medical evidence that relates the 
current diagnosis of diabetes mellitus to the veteran's 
service or to any incident therein, the preponderance of the 
evidence is against the veteran's claim, and the doctrine of 
reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, to include 
as due to Agent Orange exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


